Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Cardtronics USA,
Inc., a Delaware corporation (the “Company”), and P. Michael McCarthy
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I
DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1      “Average Annual Bonus” shall mean the average Annual Bonus paid (or
payable) for the two calendar years preceding the Date of Termination; provided,
however, if the Date of the Termination is prior to the first anniversary date
of the Effective Date, then “Average Annual Bonus” shall mean the higher of (i)
the average Annual Bonus paid (or payable) prior to the Date of the Termination
or (ii) 50% of current Executive’s Base Salary.

1.2       “Board” shall mean the Board of Directors of the Parent Company.

1.3      “Cause” shall mean a determination by the Board that Executive (a) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of Executive’s duties with respect to the Company or any of its
affiliates, (b) has refused without proper legal reason to perform Executive’s
duties and responsibilities to the Company or any of its affiliates, (c) has
materially breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Company or
any of its affiliates, (d) has willfully engaged in conduct that is materially
injurious to the Company or any of its affiliates, (e) has disclosed without
specific authorization from the Company confidential information of the Company
or any of its affiliates that is materially injurious to any such entity, (f)
has committed an act of theft, fraud, embezzlement, misappropriation or willful
breach of a fiduciary duty to the Company or any of its affiliates, or (g) has
been convicted of (or pleaded no contest to) a crime involving fraud, dishonesty
or moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).

1.4      “Change in Control” shall mean:

(a)      a merger of the Parent Company with another entity, a consolidation
involving the Parent Company, or the sale of all or substantially all of the
assets of the Parent Company to another entity if, in any such case, (i) the
holders of equity securities of the Parent Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or



 

--------------------------------------------------------------------------------

 

 

event equity securities of the resulting entity entitled to 60% or more of the
votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Parent Company
immediately prior to such transaction or event or (ii) the persons who were
members of the Board immediately prior to such transaction or event shall not
constitute at least a majority of the board of directors of the resulting entity
immediately after such transaction or event;

(b)      the dissolution or liquidation of the Parent Company;

(c)      when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Parent Company; or

(d)      as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Parent Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Parent
Company” shall refer to the resulting entity and the term “Board” shall refer to
the board of directors (or comparable governing body) of the resulting entity.

1.5      “Code” shall mean the Internal Revenue Code of 1996, as amended.

1.6      “Date of Termination” shall mean the actual date of the termination of
Executive’s employment with the Company, including but not limited to the date
specified in the Notice of Termination relating to termination of Executive’s
employment with the Company, subject to adjustment as provided in Section 3.3.

1.7      “Good Reason” shall mean the occurrence of any of the following events:

(a)      a diminution in Executive’s Base Salary of five percent (5%) or more;
 or

(b)      a material diminution in Executive’s authority, duties, or
responsibilities as Senior Executive Vice President Chief Information Officer;
 or

(c)      the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 75 miles from Houston, Texas; or

(d)      a material breach by the Company of this Agreement.

Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good



 

--------------------------------------------------------------------------------

 

 

Reason” shall not be effective unless all of the following conditions are
satisfied: (i) the condition described in Section 1.7(a), (b), (c) or (d) giving
rise to Executive’s termination of employment must have arisen without
Executive’s written consent; (ii) Executive must provide written notice to the
Company of such condition in accordance with Section 10.1 within 45 days of the
initial existence of the condition; (iii) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company;
and (4) the date of Executive’s termination of employment must occur within 90
days after the initial existence of the condition specified in such notice.

1.8      “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and the Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. 

1.9      “Parent Company” shall mean Cardtronics, Inc., a Delaware corporation.

1.10    “Restricted Stock” shall mean the common stock of the Parent Company
granted to the Executive pursuant to the Restricted Stock Agreement described in
Section 4.3.

1.11    “Section 409A Payment Date” shall have the meaning set forth in Section
7.2(b).

ARTICLE II
EMPLOYMENT AND DUTIES

2.1      Employment; Effective Date.  Executive commenced his employment with
the Company on January 17, 2013 (the “Commencement Date”). From and after the
date hereof (the “Effective Date”), the Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement and continuing for the period of time set forth in Article III of this
Agreement, subject to the terms and conditions of this Agreement.

2.2      Positions.  From and after the Effective Date, the Company shall employ
Executive in the position of Senior Executive Vice President Chief Information
Officer of the Company (including the Parent Company) or in such other position
or positions as the parties mutually may agree, and Executive shall report to
the Chief Executive Officer of the Company. 

2.3      Duties and Services.  Executive agrees to serve in the position(s)
referred to in Section 2.2 hereof and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position(s),
as well as such additional duties and services appropriate to such position(s)
which the parties mutually may agree upon from time to time. Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s executive
employees, as such policies may be amended from time to time.

2.4      Other Interests.  Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments (b) engage in charitable and civic activities; provided, however,
that such activities



 

--------------------------------------------------------------------------------

 

 

shall be permitted so long as such activities do not conflict with the business
and affairs of the Company or interfere with Executive’s performance of
Executive’s duties hereunder, and (c)  de minimis other activities such as
non-commercial speeches.

2.5      Duty of Loyalty.  Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty, fidelity and allegiance to act in the best
interests of the Company and to do no act that would materially injure the
business, interests, or reputation of the Company or any of its affiliates. In
keeping with these duties, Executive shall make full disclosure to the Company
of all business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

3.1      Term.    Subject to the remaining terms of this Article III, this
Agreement shall be for an initial term that continues in effect through the
third anniversary of the Commencement Date (the “Initial Term”) and, unless
terminated sooner as herein provided, shall continue on a year‑to‑year basis
(each a “Renewal Term” and together with the Initial Term, the “Term”).   If the
Company or Executive elects not to renew this Agreement for a Renewal Term, the
Company or Executive must give a Notice of Termination to the other party at
least 90 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable.   In the event that one party provides the other with a
Notice of Termination pursuant to this Section 3.1, no further automatic
extensions will occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.

3.2      Company’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, the Company may terminate Executive’s employment under this
Agreement at any time for any of the following reasons by providing Executive
with a Notice of Termination:

(a)      upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected solely by the Company in the event of any alleged
mental impairment and in the event of any alleged physical impairment  by the
Company, with the Executive having the right to approve such election; provided,
however, if the Executive fails to approve the Company’s first two selections
within ten days of being notified of each such selection, the Company will have
the right thereafter to designate any licensed medical physician on staff with
either the Baylor College of Medicine or Methodist Hospital, each located in
Houston, Texas;  or

(b)      Executive’s death; or

(c)      for Cause;

(d)      for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.



 

--------------------------------------------------------------------------------

 

 

3.3      Executive’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination.  In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the Company
may require a Date of Termination earlier than that specified in the Notice of
Termination (and, if such earlier Date of Termination is so required, it shall
not change the basis for Executive’s termination nor be construed or interpreted
as a termination of employment pursuant to Section 3.1 or Section 3.2).    

3.4      Deemed Resignations.  Unless otherwise agreed to in writing by the
Company and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
an automatic resignation of Executive from the Board (if applicable) and from
the board of directors of the Company and any affiliate of the Company and from
the board of directors or similar governing body of any corporation, limited
liability entity or other entity in which the Company or any affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such affiliate’s designee or other
representative.

3.5      Meaning of Termination of Employment.  For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company only when Executive incurs a “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

ARTICLE IV
COMPENSATION AND BENEFITS

4.1      Base Salary.  During the term of this Agreement, Executive shall
receive a minimum, annualized base salary of $315,000 (the “Base
Salary”). Executive’s Base Salary shall be reviewed periodically by the Board
(or a committee thereof) and, in the sole discretion of the Board (or a
committee thereof), such base salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof)..
 Executive’s Base Salary shall be paid in equal installments in accordance with
the Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.

4.2      Bonuses.  Executive shall be eligible to receive (or has received) the
following bonuses:

(a)            a one-time sign-on bonus of $25,000 payable no later than thirty
(30) days following the Commencement Date: and

(b)      an annual, calendar-year bonus based on criteria determined in the
discretion of the Board or a committee thereof (the “Annual Bonus”) as part of
the Annual Executive Cash Incentive Plan and/or other bonus plan, it being
understood that (a) the target bonus at planned or targeted levels of
performance shall equal 50% of Executive’s Base Salary and (b) the actual amount
of each Annual Bonus shall be determined in the discretion of the Board or a
committee



 

--------------------------------------------------------------------------------

 

 

thereof.  The Company shall use commercially reasonable efforts to pay each
Annual Bonus with respect to a calendar year on or before March 15 of the
following calendar year (and in no event shall an Annual Bonus be paid after
December 31 of the following calendar year), provided that (except as otherwise
provided in Section 7.1(b)) Executive is employed by the Company on such date of
payment.  If Executive has not been employed by the Company since January 1 of
the year that includes the Effective Date, then the Annual Bonus for such year
shall be prorated based on the ratio of the number of days during such calendar
year that Executive was employed by the Company to the number of days in such
calendar year.

4.3      Incentive Awards.  Upon the execution hereof, Executive will be awarded
20,000 shares of restricted stock, which award shall be governed by the terms
and conditions of that Restricted Stock Agreement of even date hereof by and
between Executive and Company.  Executive shall also be eligible to receive
additional equity incentive awards under any long term incentive plan hereafter
adopted by the Company, including, but not limited to, the 2013 Cardtronics Long
Term Incentive Plan.

4.4      Other Perquisites.  During Executive’s employment hereunder, the
Company shall provide Executive with the same perquisite benefits made available
to other senior executives of the Company.

4.5      Expenses.  The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in performing services hereunder,
including all expenses of travel and living expenses while away from home on
business or at the request of and in the service of the Company; provided, in
each case, that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company.  Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of supporting documentation reasonably satisfactory to the
Company (but in any event not later than the close of Executive’s taxable year
following the taxable year in which the expense is incurred by Executive);
provided, however, that, upon Executive’s termination of employment with the
Company, in no event shall any additional reimbursement be made prior to the
Section 409A Payment Date to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code.  The following provisions shall apply to
such reimbursements in order to assure that such reimbursements do not create a
deferred compensation arrangement subject to Section 409A of the Code:

(a)      The amount of reimbursements to which Executive may become entitled in
any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year:

(b)      Each reimbursement to which Executive becomes entitled shall be made no
later than the close of business of the calendar year following the calendar
year in which the reimbursable expense is incurred; and

(c)      Executive’s right to reimbursement cannot be liquidated or exchanged
for any other benefit or payment.

4.6      Vacation and Sick Leave.      During Executive’s employment hereunder,
Executive shall be entitled to (a) sick leave in accordance with the Company’s
policies applicable to its senior



 

--------------------------------------------------------------------------------

 

 

executives and (b) four weeks paid vacation each calendar year (40 hours of
which may be carried forward to a succeeding year).

4.7      Offices.  Subject to Articles II, III, and IV hereof, Executive agrees
to serve without additional compensation, if elected or appointed thereto, as a
director of the Company or any of the Company’s  affiliates and as a member of
any committees of the board of directors of any such entities, and in one or
more executive positions of any of the Company’s  affiliates.

ARTICLE V
PROTECTION OF INFORMATION

5.1      Disclosure to and Property of the Company.  For purposes of this
Article V, the term “the Company” shall include the Company and any of its
affiliates, and any reference to “employment” or similar terms shall include a
director and/or consulting relationship. All information, trade secrets,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) shall be
disclosed to the Company and are and shall be the sole and exclusive property of
the Company or its affiliates. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Executive agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment by the Company, for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company. 

5.2      Disclosure to Executive.  The Company shall disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of the Company (or its affiliates); and shall
entrust Executive with business opportunities of the Company (or its
affiliates); and shall place Executive in a position to develop business good
will on behalf of the Company (or its affiliates).

5.3      No Unauthorized Use or Disclosure.  Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
the Company and its affiliates.  Executive agrees that Executive will not, at
any time during or after Executive’s employment with



 

--------------------------------------------------------------------------------

 

 

the Company, make any unauthorized disclosure of, and Executive shall not remove
from the Company premises, Confidential Information or Work Product of the
Company or its affiliates, or make any use thereof, except, in each case, in the
carrying out of Executive’s responsibilities hereunder.  Executive shall use all
reasonable efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by Executive hereunder to preserve and protect
the confidentiality of such Confidential Information.  Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide the Company with prompt notice of such requirement prior to making
any such disclosure, so that the Company may seek an appropriate protective
order.  At the request of the Company at any time, Executive agrees to deliver
to the Company all Confidential Information that Executive may possess or
control. Executive agrees that all Confidential Information of the Company
(whether now or hereafter existing) conceived, discovered or made by Executive
during the period of Executive’s employment by the Company exclusively belongs
to the Company (and not to Executive), and upon request by the Company for
specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
 Affiliates of the Company shall be third party beneficiaries of Executive’s
obligations under this Article V. As a result of Executive’s employment by the
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Company and its
affiliates. Executive also agrees to preserve and protect the confidentiality of
such third party Confidential Information and Work Product. Notwithstanding
anything contained in this Agreement to the contrary, Executive may disclose
Confidential Information (i) as such disclosure or use may be required or
appropriate in connection with his work as an employee of the Company, (ii) when
required to do so by a court of law, by any governmental agency having apparent
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information, (iii) as
to such Confidential Information that becomes generally known to the public or
trade without his violation of this Section 5.3.

5.4      Ownership by the Company.  If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,
written presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does



 

--------------------------------------------------------------------------------

 

 

assign, to the Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.

5.5      Assistance by Executive.  During the period of Executive’s employment
by the Company, Executive shall assist the Company and its nominee, at any time,
in the protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its affiliates, Executive shall reasonably assist the
Company and its nominee, at reasonable times and for reasonable periods and for
reasonable compensation, in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.

5.6      Remedies.  Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article V
by terminating payments then owing to Executive under this Agreement or
otherwise and to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article V but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and Executive’s agents. However, if it is determined that Executive has not
committed a breach of this Article V, then the Company shall resume the payments
and benefits due under this Agreement and pay to Executive and Executive’s
spouse, if applicable, all payments and benefits that had been suspended pending
such determination.

ARTICLE VI
STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

6.1      Statements by Executive.  Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Company, any of its affiliates or any of the
Company’s or such affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory, (b)
disclose Confidential Information of the Company, any of its affiliates or any
of the Company’s or any such affiliates’ business affairs, directors, officers,
employees, consultants, agents or representatives, or (c) place the Company, any
of its affiliates, or any of the Company’s or any such affiliates’ directors,
officers, employees, consultants, agents or representatives in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded the Company and its affiliates
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.

6.2      Statements by the Company.  The Company shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about Executive, any of Executive’s affiliates or any of
such affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose



 

--------------------------------------------------------------------------------

 

 

confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

ARTICLE VII
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1      Effect of Termination of Employment on Compensation.    

(a)      If Executive’s employment hereunder shall terminate at the expiration
of the Term, for any reason described in Section 3.2(a), 3.2(b) or 3.2(c), or
pursuant to Executive’s resignation for other than Good Reason, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive
shall be entitled to (i) payment of all accrued and unpaid Base Salary to the
Date of Termination, (ii) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.4,  and (iii) benefits to which Executive is entitled under the terms
of any applicable benefit plan or program.

(b)      If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason or by action of the Company pursuant to
Section 3.2 for any reason other than those encompassed by Sections 3.2(a),
3.2(b) or 3.2(c) hereof, then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that (i) Executive shall be entitled to receive the compensation and
benefits described in clauses (i) through (iii) of Section 7.1(a) and (ii)
subject to Executive’s delivery, within 50 days after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the release contained at Appendix A (the “Release”), Executive shall receive the
following compensation and benefits from the Company (but no other compensation
or benefits after such termination):

(A)      the Company shall pay to Executive any unpaid Annual Bonus for the
calendar year ending prior to the Date of Termination, which amount shall be
payable in a lump-sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company (but in no event later
than December 31 following such calendar year);

(B)      the Company shall pay to Executive a bonus for the calendar year in
which the Date of Termination occurs in an amount equal to the Annual Bonus for
such year as determined in good faith by the Board in accordance with the
criteria established pursuant to Section 4.2 hereof and based on the Company’s
performance for such year, which amount shall be prorated through and including
the Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump-sum between January 1st and March 31st following such calendar
year); provided, however, that if this paragraph applies with respect to an
Annual Bonus for a calendar year beginning on or after January 1, 2010, that is
intended to constitute performance-based compensation within the meaning of, and
for purposes of, Section 162(m) of the Code, then no bonus shall be paid except
to the extent the applicable



 

--------------------------------------------------------------------------------

 

 

performance criteria have been satisfied as certified by a committee of the
Board as required under Section 162(m) of the Code;

(C)      the Company shall pay to Executive an amount equal to two times the sum
of Executive’s Base Salary as of the Date of Termination and the Average Annual
Bonus, which amount shall be divided into and paid in 48 equal consecutive
semi-monthly installments payable on the 15th and last day of each month,
commencing on the first installment date that is 60 days following Executive’s
Date of Termination.  The right to payment of the installment amounts pursuant
to this paragraph shall be treated as a right to a series of separate payments
for purposes of Section 409A of the Code;

(D)      during the portion, if any, of the 18-month period following the Date
of Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, the Company shall promptly reimburse Executive on a monthly
basis for the amount Executive pays to effect and continue such coverage;
 provided, however, that (x) the amount of such benefits in any one calendar
year of such coverage shall not affect the amount of benefits in any other
calendar year for which such benefits are to be provided hereunder and (y)
Executive’s right to the benefits cannot be liquidated or exchanged for any
other benefit; and

(E)      if the Date of Termination occurs within the one-year period beginning
on the date upon which a Change in Control occurs, then the Company shall cause
all stock options awarded to Executive by the Parent Company (to the extent
vested) to be exercisable for five years following the Date of Termination (but
in no event later than the earlier of the latest date upon which the option
could have expired by its original terms under any circumstances or the tenth
anniversary of the original date of grant of the option).

            7.2            Payment Date under Section 409A of the Code.

 

            (a)             It is the intention of the parties that this
Agreement comply with the requirements of Section 409 A of the Code and
applicable administrative guidance issued thereunder.  Accordingly, to the
extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the applicable requirements or limitations
of Section 409A, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the applicable requirements or
limitations of Section 409A.  In no event may Executive, directly or indirectly,
designate the calendar year of a payment.

 

            (b)            Notwithstanding any provision to the contrary in this
Agreement, no payments or benefits to which Executive becomes entitled under
this Article VII and which constitute deferred compensation within the meaning
of Code Section 409A shall be made or paid to Executive prior to the earlier of
(i) the first business day of the seventh month following the date of
Executive’s termination of employment or (ii) the date of Executive’s death
(such date, the “Section 409A Payment Date”), if (x) Executive is deemed on
termination of employment a “specified employee” within the meaning of that term
under Section 409A of the Code, (y) the stock of the Company or any successor
entity is publicly traded on an established market and (z) such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section



 

--------------------------------------------------------------------------------

 

 

409A(a)(2).  Upon the expiration of the applicable deferral period, all payments
deferred pursuant to this provision shall be paid in a lump sum to Executive,
and any remaining payments, benefits or reimbursements due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

ARTICLE VIII
NON-COMPETITION AGREEMENT

8.1      Definitions.  As used in this Article VIII, the following terms shall
have the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company, the products and
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of one year following the termination of
Executive’s employment with the Company.

“Restricted Area” means the United States of America, Canada, Mexico, and the
United Kingdom.

8.2      Non-Competition; Non-Solicitation.  Executive and the Company agree to
the non-competition and non-solicitation provisions of this Article VIII (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V of this Agreement; (ii) as part of the
consideration for the compensation and benefits to be paid to Executive
hereunder, (iii) to protect the trade secrets and confidential information of
the Company or its affiliates disclosed or entrusted to Executive by the Company
or its affiliates or created or developed by Executive for the Company or its
affiliates, the business goodwill of the Company or



 

--------------------------------------------------------------------------------

 

 

its affiliates developed through the efforts of Executive and/or the business
opportunities disclosed or entrusted to Executive by the Company or its
affiliates and (iv) as an additional incentive for the Company to enter into
this Agreement. 

(a)      Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, directly
or indirectly, own, manage, operate, join, become an employee, partner, owner or
member of (or an independent contractor to), control or participate in or be
connected with or loan money to, sell or lease equipment to or sell or lease
real property to any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area.

(b)      Notwithstanding the restrictions contained in Section 8.2(a), Executive
may own an aggregate of not more than 2% of the outstanding stock of any class
of any corporation engaged in a Competing Business, if such stock is listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, without violating the provisions
of Section 8.2(a), provided that neither Executive has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.  In
addition, the restrictions contained in Section 8.2(a) shall not preclude
Executive from being employed by any financial institution or for a Competing
Business so long as Executive’s principal duties at such institution or
Competing Business are not directly and primarily related to the Business.

(c)      Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not(i) engage or employ, or solicit or contact
with a view to the engagement or employment of, any person who is an officer or
employee of the Company or any of its affiliates or (ii) canvass, solicit,
approach or entice away or cause to be canvassed, solicited, approached or
enticed away from the Company or any of its affiliates any person who or which
is a customer of any of such entities during the period during which Executive
is employed by the Company. Notwithstanding the foregoing, the restrictions of
clause (i) of this Section 8.2(c) shall not apply with respect to (A) an officer
or employee whose employment has been involuntarily terminated by his or her
employer (other than for cause), (B) an officer or employee who has voluntarily
terminated employment with the Company and its affiliates and who has not been
employed by any of such entities for at least one year, (C) an officer or
employee who responds to a general solicitation that is not specifically
directed at officers and employees of the Company or any of its affiliates.

(d)      Executive may seek the written consent of the Company, which may be
withheld for good reason, to waive the provisions of this Article VIII on a
case-by-case basis.

(e)      The restrictions contained in Section 8.2 shall not apply to any
product or services that the Company provided during Executive’s employment but
that the Company no longer provides at the Date of Termination.

8.3      Relief.  Executive and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 8.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate



 

--------------------------------------------------------------------------------

 

 

business interests of the Company. Executive and the Company also acknowledge
that money damages would not be sufficient remedy for any breach of this Article
VIII by Executive, and the Company or its affiliates shall be entitled to
enforce the provisions of this Article VIII by terminating payments then owing
to Executive under this Agreement or otherwise and to specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
VIII but shall be in addition to all remedies available at law or in equity,
including the recovery of damages from Executive. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.

8.4      Reasonableness; Enforcement.  Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Article VIII. Executive acknowledges that the geographic scope and
duration of the covenants contained in this Article VIII are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the operations of the Business, (b) Executive’s
level of control over and contact with the Business in all jurisdictions in
which it is conducted, (c) the fact that the Business is conducted throughout
the Restricted Area and (d) the amount of compensation and Confidential
Information that Executive is receiving in connection with the performance of
Executive’s duties hereunder. It is the desire and intent of the parties that
the provisions of this Article VIII be enforced to the fullest extent permitted
under applicable Legal Requirements, whether now or hereafter in effect and
therefore, to the extent permitted by applicable Legal Requirements, Executive
and the Company hereby waive any provision of applicable Legal Requirements that
would render any provision of this Article VIII invalid or unenforceable.

8.5      Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to the
Company. Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits from the Company to justify
such restriction. Further, Executive acknowledges that Executive’s skills are
such that Executive can be gainfully employed in non-competitive employment, and
that the agreement not to compete will not prevent Executive from earning a
living. Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under the law or laws of all applicable States, Provinces and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.

ARTICLE IX
DISPUTE RESOLUTION

9.1      Dispute Resolution.  If any dispute arises out of this Agreement or out
of or in connection with any equity compensation award made to Executive by the
Company or any of its



 

--------------------------------------------------------------------------------

 

 

affiliates, the “complaining party” shall give the “other party” written notice
of such dispute. The other party shall have 10 business days to resolve the
dispute to the complaining party’s satisfaction. If the dispute is not resolved
by the end of such period, either disputing party may require the other to
submit to non-binding mediation with the assistance of a neutral, unaffiliated
mediator. If the parties encounter difficulty in agreeing upon a neutral
unaffiliated mediator, they shall seek the assistance of the American
Arbitration Association (“AAA”) in the selection process. If mediation is
unsuccessful, or if mediation is not requested by a party, either party may by
written notice demand arbitration of the dispute as set out below, and each
party hereto expressly agrees to submit to, and be bound by, such arbitration.

(a)      Unless the parties agree on the appointment of a single arbitrator, the
dispute shall be referred to one arbitrator appointed by the AAA.  The
arbitrator will set the rules and timing of the arbitration, but will generally
follow the employment rules of the AAA and this Agreement where same are
applicable and shall provide for a reasoned opinion.

(b)      The arbitration hearing will in no event take place more than 180 days
after the appointment of the arbitrator.

(c)      The mediation and the arbitration will take place in Houston, Texas
unless otherwise unanimously agreed to by the parties.

(d)      The results of the arbitration and the decision of the arbitrator will
be final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

(e)      All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive.  The arbitrator shall award the prevailing
party its reasonable attorneys fees incurred in connection with the dispute. 

Executive and the Company explicitly recognize that no provision of this Article
IX shall prevent either party from seeking to resolve any dispute relating to
Article V or Article VIII or this Agreement in a court of law. 

ARTICLE X
MISCELLANEOUS

10.1    Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

 

If to Executive, addressed to:                                                P.
Michael McCarthy

                                                                                    1078
5th Ave. N.

                                                                                    St.
Petersburg, FL 33704

 

If to the Company, addressed to:                                    Cardtronics
USA, Inc.

3250 Briarpark Drive, Suite 400

Houston, Texas 77042





 

--------------------------------------------------------------------------------

 

 

Attention:  General Counsel

Facsimile:  832-308-4761

                                                                        

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

10.2    Applicable Law; Submission to Jurisdiction.  

(a)      This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)      With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of Texas.

10.3    Indemnification.

(a)      Save and except for any Proceeding (as herein defined) brought by (i)
Executive’s former employer, including any affiliate thereof (collectively
“Former Employer”) alleging that Executive’s employment hereunder violates any
agreement between the Executive and such Former Employer, or (ii) the Executive
or his estate, the Company agrees that if Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee or
agent,  Executive shall be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Board and by the laws of the state
of Delaware against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators.  In order to be entitled to the above described
indemnification Executive must give prompt written notice to the Company of such
Proceeding and the Company (and its insurers) shall be entitled to defend such
Proceeding and to enter into such settlement agreements that the Company and its
insurers believe is reasonable and necessary so long as the Executive is not
required to admit any misconduct or liability, nor required to pay any portion
of such settlement.  To the extent that the Company fails to provide a defense
for all claims raised in any Proceeding after receiving notice thereof, the
Company shall advance to Executive all reasonable costs and expenses incurred by
him in connection with a Proceeding within 20 days after receipt by the Company
of a written request for such advance.  Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.  Notwithstanding anything in this Section 10.3 to the
contrary, unless an earlier payment date is specified above, the Company shall,
in accordance with Treasury Regulation Section 1.409A-3(i)(1)(v), pay Executive
(or pay on Executive’s behalf) all amounts to which



 

--------------------------------------------------------------------------------

 

 

Executive is entitled under this Section 10.3 no later than the end of the
second calendar year following the calendar year in which the indemnifiable
expense is incurred.

(b)      Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Executive under Section 11.3(a) above that indemnification of Executive is
proper because he has met the applicable standard of conduct, nor determination
by the Company (including its board of directors, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.

(c)      The Company agrees to continue and maintain a directors and officers’
liability insurance policy covering Executive to the extent the Company provides
such coverage for its directors and other executive officers.

10.4    No Waiver.  No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.5    Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.6    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

10.7    Withholding of Taxes and Other Employee Deductions.  Except as otherwise
provided in this Agreement, the Company may withhold from any benefits and
payments made pursuant to this Agreement all federal, state, city and other
taxes and withholdings as may be required pursuant to any law or governmental
regulation or ruling and all other customary deductions made with respect to the
Company’s employees generally.

10.8    Controlling document.  If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the Company
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail.

10.9    Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

10.10  Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

10.11  Affiliate.  As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity. 



 

--------------------------------------------------------------------------------

 

 

Without limiting the scope of the preceding sentence, the Parent Company shall
be deemed to be an affiliate of the Company for all purposes of this Agreement.

10.12  Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company.  Except as provided in
the preceding sentence and in Section 2.2, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit or obligation of either party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.  In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.

10.13  Term.  Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such
termination.  Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, VII, VIII and IX shall survive any termination of
the employment relationship and/or of this Agreement.

10.14  Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.15  Modification; Waiver.  Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties to this
Agreement.

10.16      Actions by the Board.  Any and all determinations or other actions
required of the Board hereunder that relate specifically to Executive’s
employment by the Company or the terms and conditions of such employment shall
be made by the members of the Board other than Executive if Executive is a
member of the Board, and Executive shall not have any right to vote or decide
upon any such matter. 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of May 13, 2013.

CARDTRONICS USA, INC.

 

 

By:  __/s/ Debra Bonder__________________

Name:  __Debra Bonder__________________ 

Title:  ___EVP_________________________

 

 

 

 

_/s/ P. Michael McCarthy_________________

P. Michael McCarthy





 

--------------------------------------------------------------------------------

 

 

APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
_______________ ____, 20___, by and between P. Michael McCarthy (“Executive”)
and Cardtronics USA, Inc., a Delaware corporation (the “Company”).

(a)      For good and valuable consideration, including the Company’s provision
of certain payments and benefits to Executive in accordance with Section
7.1(b)(ii) of the Employment Agreement, Executive hereby releases, discharges
and forever acquits the Company, Cardtronics, Inc., their affiliates and
subsidiaries and the past, present and future stockholders, members, partners,
directors, managers, employees, agents, attorneys, heirs, legal representatives,
successors and assigns of the foregoing, in their personal and representative
capacities (collectively, the “Company Parties”), from liability for, and hereby
waives, any and all claims, damages, or causes of action of any kind for
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions on or prior to the date of this
Agreement including without limitation any alleged violation through the date of
this Agreement of:  (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii)
the Americans with Disabilities Act of 1990, as amended; (viii) the National
Labor Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993; (xi) any state
anti-discrimination law; (xii) any state wage and hour law; (xiii) any other
local, state or federal law, regulation or ordinance; (xiv) any public policy,
contract, tort, or common law claim; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvi) any
and all rights, benefits or claims Executive may have under any employment
contract, incentive compensation plan or stock option plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Employment Agreement and any stock option or other equity
compensation agreement between Executive and the Company and (xvii) any claim
for compensation or benefits of any kind not expressly set forth in the
Employment Agreement or any such stock option or other equity compensation
agreement (collectively, the “Released Claims”).  In no event shall the Released
Claims include (a) any claim which arises after the date of this Agreement, or
(b) any claim to vested benefits under an employee benefit plan, or (c) any
claims for contractual payments under the Employment Agreement including without
limitation any claim to indemnification under the Employment
Agreement.  Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC, or comparable state or local agency
proceeding or subsequent legal actions. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the



 

--------------------------------------------------------------------------------

 

 

Company Parties as of the date of this Agreement, regardless of whether they
actually exist, are expressly settled, compromised and waived.  By signing this
Agreement, Executive is bound by it.  Anyone who succeeds to Executive’s rights
and responsibilities, such as heirs or the executor of Executive’s estate, is
also bound by this Agreement.  This release also applies to any claims brought
by any person or agency or class action under which Executive may have a right
or benefit.  THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.  

(b)      Executive agrees not to bring or join, but may defend, any lawsuit
against any of the Company Parties in any court relating to any of the Released
Claims.  Executive represents that Executive has not brought or joined any
lawsuit or filed any charge or claim against any of the Company Parties in any
court or before any government agency and has made no assignment of any rights
Executive has asserted or may have against any of the Company Parties to any
person or entity, in each case, with respect to any Released Claims.

(c)      By executing and delivering this Agreement, Executive acknowledges
that:

(i)            Executive has carefully read this Agreement;

(ii)            Executive has had at least twenty-one (21) days to consider this
Agreement before the execution and delivery hereof to the Company;

(iii)            Executive has been and hereby is advised in writing that
Executive may, at Executive’s option, discuss this Agreement with an attorney of
Executive’s choice and that Executive has had adequate opportunity to do so; and

(iv)            Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement voluntarily and of Executive’s own free will, and that Executive
understands and agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston,  Texas time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

Executed on this _______day of _____________, _______.

 

_________________________________  

_________________________________

 

STATE OF                                                             §

                                                            §

COUNTY OF                                                             §

 

BEFORE ME, the undersigned authority personally appeared _______________, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.

_____________________________________

NOTARY PUBLIC in and for the

State of ___________________

My Commission Expires:  ________________

Identification produced:

 

 

 

 



 

--------------------------------------------------------------------------------